             Case 1:18-vv-01090-UNJ Document 37 Filed 10/10/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1090V
                                       Filed: June 13, 2019
                                          UNPUBLISHED


    YVONNE RICHERT,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                         Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On July 25, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA) as a result of her October 9, 2017 influenza (“flu”) vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On June 12, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report


1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:18-vv-01090-UNJ Document 37 Filed 10/10/19 Page 2 of 2



at 1. Specifically, respondent indicates that medical personnel at the Division of Injury
Compensation Programs, Department of Health and Human Services (“DICP”) have

       reviewed the petition and medical records filed in this case, and has
       concluded that compensation is appropriate in this case. DICP has
       concluded that petitioner’s alleged injury is consistent with SIRVA as
       defined on the Vaccine Injury Table. Specifically, petitioner had no history
       of pain, inflammation, or dysfunction of her left shoulder; pain occurred
       within 48 hours after receipt of an intramuscular vaccination; pain was
       limited to the shoulder in which the vaccine was administered; and no
       other condition or abnormality has been identified to explain petitioner’s
       shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10).


Id. at 6. Respondent further agrees that

       based on the medical records outlined above, petitioner suffered the
       residual effects of her condition for more than six months. Therefore,
       based on the record as it now stands, petitioner has satisfied all legal
       prerequisites for compensation under the Act. See 42 U.S.C. § 300aa-
       13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i).

Id. at 6-7.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
